Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com DIRECT DIAL 212.735.3742 DIRECT FAX 917.777.3742 EMAIL ADDRESS ERIC.REQUENEZ@SKADDEN.COM May 6, 2009 VIA EDGAR Brion R. Thompson, Esq. Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, D.C. 20549 RE: ING Clarion Real Estate Income Fund ("IIA") ING Clarion Global Real Estate Income Fund ("IGR") Dear Mr. Thompson: We received your oral comments on April 7, 2009 to the Combined Proxy Statement/Prospectus on Form N-14 filed on March 10, 2009 (Nos. 333-157821 and 811-214656) (the "Registration Statement") pursuant to the Securities Act of 1933 (the "Securities Act") and the Investment Company Act of 1940 regarding the reorganization (the "Reorganization") of IIA with IGR (together with IIA, each, a "Fund" and, collectively, the "Funds"). The Funds have considered your comments and have authorized us to make the responses and changes discussed below to the Registration Statement on the Funds’ behalf.These changes will be reflected in Pre-Effective Amendment No. 1 to the Registration Statement, which will be filed at a later date.
